Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 and 03/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/431,094 in view of Petluri et al. (US 9,719,660). 
As for claim 1, Copending Application No. 16/431,094 discloses in patented claim 1: a light emitting device comprising: 
a first group of one or more light emitting diodes ("LEDs") each configured to emit light having a blue color point in a 1931 International Commission on Illuminations ("CIE") x,y Chromaticity Diagram, the first group having an average 1931 CIE x,y color point of xblue, yblue (see lines 1-4); 
a second group of one or more LEDs each configured to emit light having a cyan or yellow color point in the 1931 CIE x,y Chromaticity Diagram, the second group having an average 1931 CIE x,y color point of xyellow-cyan, yyellow-cyan (see lines 5-7); 
a third group of one or more LEDs each configured to emit light having a red color point in the 1931 CIE x,y Chromaticity Diagram, the third group having an average 1931 CIE x,y color point of xred, yred (see lines 8-10); 
the first group of LEDs, the second group of LEDs, and the third group of LEDs are arranged to combine light emitted by the LEDs to form a white light output from the light emitting device (see lines 12-14);  

    PNG
    media_image1.png
    45
    255
    media_image1.png
    Greyscale
 (see lines 15-16)
each of the LEDs in the first, second, and third groups has a color point for which the x value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.15 (see lines 17-18); and 
each of the LEDs in the first, second, and third groups has a color point for which the y value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.15 (see lines 19-20).  
Copending Application No. 16/431,094 does not disclose yblue < 0.295.
Petluri et al. teach in Example 1 having a blue color point in a 1931 CIE x, y of yblue< 0.295 (col. 16 lines 32-36).
Copending Application No. 16/431,094 and Petluri et al. are analogous art because they both are directed light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Copending Application No. 16/431,094  because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Copending Application No. 16/431,094 to include a blue color point in a 1931 CIE x, y of yblue< 0.295  as taught by Petluri et al., in order to improve spectral characteristics (Petluri et al. col. 2 lines 53-55).

As for claim 2, Copending Application No. 16/431,094 discloses in patented claim 2: the light emitting device of claim 1, wherein:
 
    PNG
    media_image2.png
    45
    254
    media_image2.png
    Greyscale
 (see lines 2-3)
each of the LEDs in the first, second, and third groups has a color point for which the x value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.2 (see lines 4-5); and 
each of the LEDs in the first, second, and third groups has a color point for which the y value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.2 (see lines 6-7).
  
As for claim 3, Copending Application No. 16/431,094 discloses in patented claim 3: the light emitting device of claim 1, wherein: Page 16 of 21

 
    PNG
    media_image3.png
    44
    255
    media_image3.png
    Greyscale
(see lines 2-3)
each of the LEDs in the first, second, and third groups has a color point for which the x value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.2 (see lines 4-5); and 
each of the LEDs in the first, second, and third groups has a color point for which the y value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.2 (see lines 6-7).  

As for claim 4, Copending Application No. 16/431,094 discloses in patented claim 4: the light emitting device of claim 1, wherein the color points (xblue, yblue), (xyellow-cyan, yyellow- cyan), and (xred, yred) span an absolute gamut in the CIE 1931 x,y Chromaticity Diagram of 0.01 < gamut area < 0.07 (see lines 1-3).  

As for claim 5, Copending Application No. 16/431,094 discloses in patented claim 5: light emitting device of claim 1, wherein the color points (xblue, yblue), (xyellow-cyan, yye1ow- cyan), and (xred, yred) span an absolute gamut in the CIE 1931 x,y Chromaticity Diagram 0.015 < gamut area < 0.055 (see lines 1-3).  

As for claim 6, Copending Application No. 16/431,094 discloses in patented claim 6:  the light emitting device of claim 1, wherein the color points (xblue, yblue), (xyellow-cyan, yye1ow- cyan), and (xred, yred) span an absolute gamut in the CIE 1931 x,y Chromaticity Diagram of 0.02 < gamut area < 0.045 (see lines 1-3).  


As for claim 7, Copending Application No. 16/431,094 discloses in patented claim 7:  the light emitting device of claim 1, wherein the blue color point is desaturated (see lines 1-2).  

As for claim 8, Copending Application No. 16/431,094 discloses in patented claim 8:  the light emitting device of claim 7, wherein the cyan or yellow color point is desaturated (see lines 1-2).  

As for claim 9, Copending Application No. 16/431,094 discloses in patented claim 9:  the light emitting device of claim 8, wherein the red color point is desaturated (see lines 1-2).  

As for claim 10, Copending Application No. 16/431,094 discloses in patented claim 10:  the light emitting device of claim 1, wherein all of the LEDs in the first group, the second group, and the third group are phosphor-converted LEDs comprising a semiconductor diode structure configured to emit blue light and one or more phosphors arranged to absorb blue light emitted by the semiconductor diode structure and in response emit light of longer wavelengths (see lines 1-5).  

As for claim 11, Copending Application No. 16/431,094 discloses in patented claim 11:  the light emitting device of claim 1, wherein: Page 17 of 21the LEDs of the first group each comprise a semiconductor diode structure configured to emit blue light and a first phosphor arranged to absorb blue light emitted by the semiconductor diode structure and in response emit light of a longer wavelength mixed with unabsorbed blue light, and no other phosphors (see lines 2-5); 
the LEDs of the second group each comprise a semiconductor diode structure configured to emit blue light and a second phosphor arranged to absorb blue light emitted by the semiconductor diode structure and in response emit light of a longer wavelength, and no other phosphors (see lines 6-9); and 
the LEDs of the third group each comprise a semiconductor diode structure configured to emit blue light, the first phosphor arranged to absorb blue light emitted by the semiconductor diode structure and in response emit light of a longer wavelength, and the second phosphor arranged to absorb blue light emitted by the semiconductor diode structure and in response emit light of a longer wavelength, and no other phosphors (see lines 10-14).  

As for claim 12, Copending Application No. 16/431,094 discloses in patented claim 12:  the light emitting device of claim 11, wherein: the first phosphor absorbs blue light and emits red light; and the second phosphor absorbs blue light and emits cyan light (see lines 2-3).  

As for claim 13, Copending Application No. 16/431,094 discloses in patented claim 13:  the light emitting device of claim 1, wherein: the LEDs in the first group, the second group, and the third group are phosphor-converted LEDs comprising a semiconductor diode structure configured to emit blue light and one or more phosphors arranged to absorb blue light emitted by the semiconductor diode structure and in response emit light of longer wavelengths (see lines 2-5); and 
the color points (xblue, yblue), (xyellow-cyan, yyellow-cyan), and (xred, yred) span an absolute gamut in the CIE 1931 x,y Chromaticity Diagram of 0.01 < gamut area < 0.07 (see lines 6-7).  

As for claim 14, Copending Application No. 16/431,094 discloses in patented claim 14:  the light emitting device of claim 13, wherein: 
the LEDs of the first group each comprise a first phosphor arranged to absorb blue light and in response emit light of a longer wavelength mixed with unabsorbed blue light, and no other phosphors (see lines 2-4); 
Page 18 of 21the LEDs of the second group each comprise a second phosphor arranged to absorb blue light and in response emit light of a longer wavelength, and no other phosphors (see lines 5-6); and 
the LEDs of the third group each comprise the first phosphor arranged to absorb blue light emitted and in response emit light of a longer wavelength, and the second phosphor arranged to absorb blue light and in response emit light of a longer wavelength, and no other phosphors (see lines 8-11).  

As for claim 15, Copending Application No. 16/431,094 discloses in patented claim 15: light emitting device of claim 14, wherein: the first phosphor absorbs blue light and emits red light; and the second phosphor absorbs blue light and emits cyan light (see lines 2-3).  

This is a provisional nonstatutory double patenting rejection.


Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-6 of copending Application No. 16/431,094 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the following reason:
As for claim 16, Copending Application No. 16/431,094 discloses in patented claim 1:  a light emitting device comprising (see line 1): 
a first group of one or more light emitting diodes ("LEDs") each configured to emit light having a blue color point in a 1931 International Commission on Illuminations ("CIE") x,y Chromaticity Diagram, the first group having an average 1931 CIE x,y color point of xblue, yblue (see lines 2-5); 
a second group of one or more LEDs each configured to emit light having a cyan or yellow color point in the 1931 CIE x,y Chromaticity Diagram, the second group having an average 1931 CIE x,y color point of xyellow-cyan, yyellow-cyan with y yellow-cyan ≤ 0.492 (see lines 6-9); 
a third group of one or more LEDs each configured to emit light having a red color point in the 1931 CIE x,y Chromaticity Diagram, the third group having an average 1931 CIE x,y color point of xred, yred (see lines 10-12); 
the first group of LEDs, the second group of LEDs, and the third group of LEDs are arranged to combine light emitted by the LEDs to form a white light output from the light emitting device (see lines 14-16);
  
    PNG
    media_image4.png
    44
    255
    media_image4.png
    Greyscale
  (see lines 17-18)
each of the LEDs in the first, second, and third groups has a color point for which the x value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.15 (see lines 19-20); and 
each of the LEDs in the first, second, and third groups has a color point for which the y value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.15 (see lines 21-22).  

As for claim 17, Copending Application No. 16/431,094 discloses in patented claim 3: the light emitting device of claim 1, wherein: Page 16 of 21
 
    PNG
    media_image3.png
    44
    255
    media_image3.png
    Greyscale
(see lines 2-3)
each of the LEDs in the first, second, and third groups has a color point for which the x value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.2 (see lines 4-5); and 
each of the LEDs in the first, second, and third groups has a color point for which the y value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.2 (see lines 6-7).  

As for claim 18, Copending Application No. 16/431,094 discloses in patented claim 4: the light emitting device of claim 1, wherein the color points (xblue, yblue), (xyellow-cyan, yyellow- cyan), and (xred, yred) span an absolute gamut in the CIE 1931 x,y Chromaticity Diagram of 0.01 < gamut area < 0.07 (see lines 1-3).  

As for claim 19, Copending Application No. 16/431,094 discloses in patented claim 5: light emitting device of claim 1, wherein the color points (xblue, yblue), (xyellow-cyan, yye1ow- cyan), and (xred, yred) span an absolute gamut in the CIE 1931 x,y Chromaticity Diagram 0.015 < gamut area < 0.055 (see lines 1-3).  

As for claim 20, Copending Application No. 16/431,094 discloses in patented claim 6:  the light emitting device of claim 1, wherein the color points (xblue, yblue), (xyellow-cyan, yye1ow- cyan), and (xred, yred) span an absolute gamut in the CIE 1931 x,y Chromaticity Diagram of 0.02 < gamut area < 0.045 (see lines 1-3).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811